Order issued February 25, 2015




                                       S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-14-00358-CR
                       ________________________________________

                           BRIAN GLENN JORDAN, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                                        ORDER

                   Before Chief Justice Wright and Justices Myers and Evans

         Based on the Court’s opinion of this date, we GRANT the August 15, 2014 motion of

George R. Conkey for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove George R. Conkey as counsel of record for appellant.      We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Brian Glenn Jordan, TDCJ No. 1915696, Beto Unit, 1391 FM 3328, Tennessee Colony, Texas,

75880.



                                                    / David Evans/
                                                    DAVID EVANS
                                                    JUSTICE